MEMORANDUM **
Cristina Garcilazo-Pamnani, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to *609reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Petitioner’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order dismissing the underlying appeal. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Petitioner’s contention that the BIA should have assigned her motion to a three-judge panel is unavailing. See 8 C.F.R. § 1003.1(e)(6).
Because the BIA did not err in denying the motion to reconsider or in assigning the motion to a single member, Petitioner’s due process claims fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
To the extent Petitioner challenges the BIA’s December 6, 2006 order dismissing her appeal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.